Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 12-17, 25-27 and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2020/0351765 to Liu in view of U.S. Patent Pub. 2020/0229079 to Lee and U.S. Patent Pub. 2020/0177333 to Liu (hereinafter “Liu 333”).
Regarding claims 1, 15 and 29-30, Liu teaches a method for wireless communications by a user equipment (UE), comprising: 

receiving a first message comprising one or more fields, each field of the one or more fields indicating a network slice identifier via a plurality of bits (see step 501 in Fig. 5, as described in sections [0093] to [0100], which teaches that the UE receives downlink messages from the base station which include NSSAI information); and 
at least one of sending or receiving at least a second message referencing at least one field of the first message to indicate the network slice identifier via a reduced number of bits (see step 503 in Fig. 5 and sections [0093] to [0100], which teach the UE sending a message which includes an SSI which is a fewer number of bits than the NSSAI, where the SSI corresponds to the NSSAI, (where this correspondence between SSI and NSSAI is the recited “referencing the network slice identifier with a reduced number of bits”) and see sections [0060] to [0069], which teach the reduced bits). 
As Liu does not explicitly teach a “bit field” per se in the messages between UE and base station which represent the NSSAI information, Lee is added.
	In an analogous art, Lee teaches a system which exchanges messages between a UE and a network node, where these messages include NSSAI information.  See for example, Figs. 14-15, which explicitly show the bit fields used in the messages between the device and see sections [0164] to [0167], which describe these bit fields.  
Therefore, as both Liu and Lee teach the use of NSSAI information in messages, and as Lee explicitly shows the bit fields used for the NSSAI information, it would have been obvious to one of ordinary skill to modify Liu to use the fields of Lee, as these messages conventionally include bit fields as defined by the protocols.  
Regarding the amendment to claim 1 now reciting “providing an indication that the UE supports or requests network slice identifier signaling with reduced bits”, as described above, see sections [0093] to [0100], [0068] and [0084] of Liu which teach that the UE transmits to the network an NSSAI and associated SSI (where the SSI is a network slice identifier of reduced bits). Therefore, the UE transmitting messages using reduced bits would implicitly “indicate that reduced bit signaling is supported/requested”.  Although Liu implicitly “provides an indication of reduced bit signaling”, Liu 333 is added to more explicitly teach providing indications of support/non-support.    
In an analogous art, Liu 333 teaches a system which exchanges messages between a UE and a network node, where these messages include NSSAIs and if they are supported or not.  See for example, section [0214] for explicit indications of non-supported NSSAIs and see section [0124], which describes UE transmitted messages which include supported NSSAIs.  
Therefore, as Liu teaches the implicit signaling of reduced bits for network slice IDs (along with the NSSAIs), and as Liu 333 explicitly teaches providing indications of  supported or non-supported NSSAIs, it would have been obvious to one of ordinary skill to modify the reduced bit messages of Liu to explicitly provide an indication that reduced bit signaling is supported/requested, as Liu 333 teaches the conventionality of communications between UE and network include explicit acknowledgments of the other devices requests.   

Regarding claims 2 and 16, which recite “wherein: the one or more network slice identifiers comprises single network slice selection assistance information (S-NSSAI); and the first message comprises an allowed NSSAI information element (IE) or a configured NSSAI IE in a registration accept message or configuration update command message”, see sections [0164] to [0167] and Figs. 14-15 of Lee for the S-NSSAI information and see sections [0080] to [0088] of Lee for requesting an allowed NSSAI, as recited.  Although the NSSAI in Liu and Lee could be considered an “IE”, as Liu does not explicitly teach using an “NSSAI IE”, Liu 333 does teach this.  See for example, section [0127] of Liu 333, which explicitly describes using NSSAI IEs.  
Regarding claims 3 and 17, which recite “wherein: sending the second message comprises sending the second message as a requested NSSAI IE in a registration request message; and receiving the second message comprises receiving the second message as an allowed NSSAI IE or a rejected NSSAI IE in a registration accept message”, see the “NSSAI IEs” of Liu 333, and see Figs. 5-6 and sections [0097] to [0100] of Lee, which teach using the NSSAI and also receiving a reject/accept response based on the registration of the NSSAI, as recited. 
Regarding claims 12 and 27, which recite “wherein the indication that the UE support or requests network slice identifier signaling with reduced bits is provided based on at least one of: a configuration of the UE, when the UE enters a narrowband Internet-of-Things (IoT) cell, or when the UE enters a new tracking area that is not part of a registration area associated with the UE”, see section [0039] of Liu, which teaches that tracking areas may be associated with multiple cells and see Liu 333 for indicating that reduced bits for NSSAI (for a given DNN) may be supported.  
Regarding claims 13 and 26, which recite “further comprising receiving an indication that the network supports or requests network slice identifier signaling with reduced bits”, see sections [0214] and [0250] of Liu 333, which teach that a network (DNN) does not support an identified network slice (using the NSSAI), which indicates to the UE that the “reduced network slice is not supported”, as recited.  
Regarding claims 14 and 28, which recite “further comprising: sending messages using regular network slice identifier signaling without reduced bits when at least one of: the UE receives an indication from the network that network slice identifier signaling with reduced bits is not supported; the UE receives a message from the network using regular network slice identifier signaling without reduced bits; the UE leaves a narrowband Internet-of-Things (IoT) cell, or the UE enters a tracking area not part of a registration area associated with the UE”, see sections [0214] and [0250] of Liu 333, which teach that a network (DNN) does not support an identified network slice (using the NSSAI), which indicates to the UE that the “reduced network slice is not supported”, and see sections [0039] and [0064] of Liu, which teach that tracking areas may be associated with multiple cells and that therefore, when indicated as not supported a new tracking area change will cause NSSAI signaling without reduced bits.  It is also noted that sending NSSAI information without reduction (in Liu) will meet the claim language. 

Claims 4-7 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Lee and Liu 333 as applied to claims 1 and 15 above, and further in view of U.S. Patent Pub. 2020/0022177 to Liu (hereinafter “Liu 177”).

Regarding claims 4 and 18, which recite “wherein: the second message references the first message via a bitmap, and each bit in the bitmap is associated with one of the one or more fields in the first message”, Liu/Lee do not teach a bitmap.
In an analogous art, Liu 177 teaches a system which exchanges messages between a UE and a network node, where these messages include bitmaps.  See for example, sections [0150] to [0153], which teach bitmaps which correspond to slices.   
Therefore, as both Liu and Lee teach the use of NSSAI information in messages, and as Liu 177 teaches bitmaps messages which correspond to network slices, it would have been obvious to one of ordinary skill to modify the messages of Liu/Lee to use the bitmaps of Liu 177, for reasons as in Liu 177 (to map each network slice).  
Regarding claims 5 and 19, which recite “further comprising receiving a third message indicating the bitmap”, as described above, as Liu 177 teaches the bitmap, it would have been obvious to send this required information in a third message, as recited, so the UE is aware of the current mapping. 
Regarding claims 6 and 20, which recite “wherein presence of the third message indicates that the network supports or requests network slice identifier signaling with reduced bits”, as described above, Liu 333 teaches indications of NSSAI (DNN) support.  Therefore, as all these references teach using NSSAI information, it would have been obvious to use the features of Liu 33 in the above combination of references. 
Regarding claims 7 and 21, which recite “further comprising: receiving an updated bitmap when allowed network slices change; and at least one of: sending or receiving subsequent message using the updated bitmap”, see for example, section [0064] of Liu which teaches different granularities for slices depending on the number of slices and see the bitmaps of Liu 177.  Therefore, as these references teach changing network slice conditions, it would have been obvious to send and receive updated bitmaps, as recited. 

Claims 8-10 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Lee and Liu 333 as applied to claims 1 and 15 above, and further in view of U.S. Patent Pub. 2020/0314955 to Velev.

Regarding claims 8 and 22, which recite “wherein sending the second message comprises sending an uplink (UL) non-access stratum (NAS) transport message”, as Liu and Lee do not teach this type of message, Velev is added.
In an analogous art, Velev teaches a system which exchanges messages between a UE and a network node, where these messages include NSSAI information.  See for example, section [0085] of Velev, which teaches “the UE 502 initiates a PDU session establishment procedure by sending an NAS UL transport message that includes an S-NSSAI, a DNN, a PDU session ID, and/or a PDU session establishment request (e.g., PDU session ID)”. 
Therefore, as all of Liu, Lee and Velev teach the use of NSSAI information in messages, and as Velev explicitly shows the uplink (UL) non-access stratum (NAS) transport message with NSSAI information, it would have been obvious to one of ordinary skill to modify Liu/Lee to use the UL NAS message as in Velev, as this type of message is conventional.  
Regarding claims 9 and 23, which recite “wherein: a field in the UL NAS transport message indicates an index referencing the fields in the first message; and at least one other field in the UL NAS transport message comprises a value from the index to indicate a network slice identifier”, see the fields in section [0085] of Velev.
Regarding claims 10 and 24, which recite “wherein: the method further comprises receiving a protocol data unit (PDU) session establishment accept message; a field in the PDU session establishment accept message indicates an index referencing the fields in the first message; and at least one other field in the PDU session establishment accept message comprises a value from the index to a indicate network slice identifier”, see section [0096] of Liu and section [0080] of Lee which teaches the PDU session, and see section [0085] of Velev, which teach the slice identifier in the PDU session message, as recited. 



Response to Arguments
Applicant's arguments filed 9-21-22 have been fully considered but they are not persuasive.  Applicant’s arguments regarding the amended feature conclude at the bottom of page 9, and state “However, Applicant submits that an indication that a particular DNN is not supported for a particular network slice is very different than an indication that a UE supports or requests network slice signaling with reduced bits. Accordingly, Applicant submits that Liu does not describe or suggest providing an indication that a UE supports or requests network slice identifier signaling with reduced bits as is recited in independent claim 1.”
The Examiner agrees that the secondary reference to Liu 333 does not teach the newly added feature in its entirety, as the “reduced bit signaling” is shown in the primary reference to Liu 765.  Liu 333 is added only to explicitly show sending indications of support and/or non-support for network slices NSSAIs (see section [0214] for non-support and see section [0124] for supported NSSAI).  The transmissions from the UE in Liu 765 which indicate NSSAI (and the reduced bit SSIs) implicitly teach “signaling or requesting reduced bit signaling”, as simply using reduced bits indicates that they are supported.  See cited sections [0093] to [0100] for a first type of NSSAI and reduced bit SSIs and sections [0068] and [0084] where the UE signals/requests a second type of new NSSAI and related reduced bit SSI.  Therefore, the transmissions from the UE in Liu 765 which use reduced bits would implicitly indicate that reduced bit signaling is supported.  Therefore, the combination of the implicit signaling of reduced bits (of Liu 765) with the explicit indications of support/non-support (of Liu 333) would teach and/or render obvious an explicit indication of reduced bit signaling, as recited.  
Therefore, as the arguments consider the references singly and not in combination as applied, the arguments are not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646